Cite as 2014 Ark. 484

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-779

TRAVELERS CASUALTY & SURETY                       Opinion Delivered   November 20, 2014
COMPANY OF AMERICA; BCC
CONSTRUCTION, LLC d/b/a BOYD                      APPEAL FROM THE
CORLEY CONSTRUCTION, LLC                          INDEPENDENCE COUNTY
                   APPELLANTS                     CIRCUIT COURT
                                                  [NO. CV-09-260]
V.
                                                  HONORABLE TIMOTHY M.
                                                  WEAVER, JUDGE
SWEET’S CONTRACTING, INC.
                     APPELLEE                     AFFIRMED IN PART, REVERSED IN
                                                  PART ON DIRECT APPEAL;
                                                  AFFIRMED IN PART, REVERSED IN
                                                  PART ON CROSS-APPEAL.


                                JIM HANNAH, Chief Justice


       The issues in this appeal involve a pay-if-paid clause in a construction subcontract and

the scope of a surety’s obligations under a lien-release bond. Appellant, BCC Construction,

LLC, d/b/a Boyd Corley Construction, LLC (“BCC”), and appellee, Sweet’s Contracting,

Inc. (“SCI”), entered into a subcontract on August 7, 2008. BCC, as the general contractor,

hired SCI to perform excavation work on a Walgreens project in Batesville, Arkansas. The

subcontract contained what is commonly known in the construction industry as a pay-if-paid

clause. The pay-if-paid clause in this case specified that BCC’s receipt of payment from the

project owner for work performed by SCI was an absolute condition precedent to BCC’s

obligation to pay SCI for that work. After a dispute arose regarding how much compensation

SCI was owed under the subcontract, SCI filed a materialmen’s lien against the Walgreens
                                   Cite as 2014 Ark. 484

project, and BCC filed a bond in contest of the lien. Appellant, Travelers Casualty & Surety

Company (“Travelers”), issued a lien-release bond as surety on behalf of its principal, BCC.

       SCI filed suit against BCC and Travelers, seeking recovery against BCC for breach

of contract and against both BCC and Travelers under the lien-release bond. The case

proceeded to a jury trial in which SCI sought $70,184.38 in damages. At the close of SCI’s

case, both BCC and Travelers argued that they were entitled to a directed verdict because

SCI failed to prove that it had complied with the terms of the subcontract, that SCI’s

evidence of damages was speculative, and that SCI’s claim for the work it performed for

another subcontractor, RAW, LLC, was barred by the statute of frauds. They also argued

that they were entitled to a directed verdict pursuant to the pay-if-paid clause contained in

the subcontract between BCC and SCI because SCI failed to present any evidence showing

that the owner had paid BCC for the work SCI alleged it had performed.1 In support of their

argument, they cited Brown v. Maryland Casualty Co., 246 Ark. 1074, 442 S.W.2d 187 (1969),

in which this court held that a conditional-payment clause in a contract created a condition

precedent to payment, explaining that “‘a provision for the payment of an obligation upon


       1
       At trial, stipulations of the parties were read to the jury:

       The original subcontract price between BCC, the general contractor for the project,
       and SCI, a subcontractor, was in the amount of $276,419. In addition, the parties
       agree that the amount of $13,160 for rock excavation was approved and added to the
       contract price for a total agreed upon amount of $289,579.

       SCI has been paid a total of $236,675.90 by BCC. BCC approved in [sic] SCI did 830
       cubic yards of undercutting at a price of $16.48 per yard for a total of $13,648.40 of
       undercutting. The parties are in disagreement as to whether this amount should be
       added to the contract price.

                                              2
                                    Cite as 2014 Ark. 484

the happening of an event does not become absolute until the happening of the event.” Id.

at 1080, 442 S.W.2d at 191 (quoting Mascinoi v. I. B. Miller, Inc., 184 N.E. 473 (N.Y. 1933)).

       Based on our decision in Brown, the circuit court directed a verdict in favor of BCC,

ruling that the pay-if-paid clause in the subcontract barred recovery from BCC because there

was no evidence that BCC had been paid by the owner for the work SCI alleged it had

performed.2 Accordingly, the circuit court dismissed the claims against BCC with prejudice.

The circuit court declined, however, to direct a verdict in favor of Travelers, and the case

against Travelers on the lien-release bond was submitted to the jury. The jury reached a

verdict in favor of SCI and awarded damages against Travelers in the amount of $25,478.20.

       After trial, Travelers filed a motion for judgment notwithstanding the verdict or, in

the alternative, motion for new trial on the same grounds as its motion for a directed verdict.

SCI filed a motion to alter or amend ruling, requesting that the circuit court reverse its

decision to direct a verdict in favor of BCC pursuant to the pay-if-paid clause. The circuit

court denied all the posttrial motions.

       BCC and SCI also filed motions for attorney’s fees. The circuit court denied BCC’s

motion, rejecting BCC’s contention that it was entitled to fees as the prevailing party in the

suit between BCC and SCI. The circuit court granted SCI’s motion in its suit against

Travelers, and awarded SCI $48,197.45. Travelers and BCC appeal, and SCI cross-appeals.3



       2
        There is no dispute that BCC has not been fully paid by the owner for SCI’s work.
       3
         This appeal was originally filed in the court of appeals. We granted SCI’s motion to
transfer the appeal to this court pursuant to Arkansas Supreme Court Rule 1-2(d) (2014).

                                              3
                                     Cite as 2014 Ark. 484

       On appeal, Travelers contends that the circuit court erred in denying Travelers’

motion for directed verdict, motion for judgment notwithstanding the verdict, and motion

for a new trial because (1) a surety’s liability on a lien-release bond cannot exceed the liability

of its principal, (2) there was not substantial evidence for the jury to find that SCI complied

with its subcontract with BCC, (3) there was not substantial evidence of SCI’s damages to

support the verdict, and (4) SCI did not present evidence of a writing or consideration to

support its claim that BCC agreed to be responsible for RAW, LLC’s debt to SCI. Travelers

also contends that the circuit court abused its discretion in granting SCI’s motion for

attorney’s fees because Travelers’ liability cannot exceed the liability of BCC and because SCI

was not entitled to attorney’s fees under the materialmen’s lien statute. BCC contends that

the circuit court abused its discretion in denying its motion for attorney’s fees because BCC

was the prevailing party in its suit against SCI.

       On cross-appeal, SCI contends that the circuit court erred in granting a directed

verdict for BCC on the pay-if-paid clause. SCI also contends that the circuit court erred in

ruling that the subcontract was ambiguous on the issue of fill and in allowing parol evidence.

Finally, SCI contends that this court should grant SCI attorney’s fees and costs for both

defending the action below and for those incurred in this appeal.

       We hold that the circuit court erred in denying Travelers’ motion for directed verdict

and that the circuit court did not err in granting BCC’s motion for directed verdict. We

reverse the award of attorney’s fees to SCI, and we do not address BCC’s argument

concerning attorney’s fees. Accordingly, we affirm in part and reverse in part on direct


                                                4
                                    Cite as 2014 Ark. 484

appeal, and we affirm in part and reverse in part on cross-appeal.

       Many of the issues raised by the parties are intertwined. For clarity and ease of

discussion, we first address SCI’s point on cross-appeal that the circuit court erred in granting

a directed verdict for BCC on the pay-if-paid clause.

                          I. Grant of BCC’s Directed-Verdict Motion

       The underlying dispute between BCC and SCI arose pursuant to the pay-if-paid

clause in the subcontract.

       A typical “pay-if-paid” clause might read: “Contractor’s receipt of payment from the
       owner is a condition precedent to contractor’s obligation to make payment to the
       subcontractor; the subcontractor expressly assumes the risk of the owner’s
       nonpayment and the subcontract price includes this risk.” Under a “pay-if-paid”
       provision in a construction contract, receipt of payment by the contractor from the
       owner is an express condition precedent to the contractor’s obligation to pay the
       subcontractor. A “pay-if-paid” provision in a construction subcontract is meant to
       shift the risk of the owner’s nonpayment under the subcontract from the contractor
       to the subcontractor.

Robert F. Carney & Adam Cizek, Payment Provisions in Construction Contracts and Construction

Fund Statutes: A Fifty State Survey, 24 Construction Law, 5, 5–6 (2004). The subcontract

between BCC and SCI contained the following provisions:

       Subcontractor will receive payment from the contractor once the contractor has been
       paid by the owner. No monies are owed to the subcontractor until BCC has received
       payment from the owner for the subcontractor’s work.

       The parties hereto agree and acknowledge, that as an absolute condition precedent
       to Progress Payments to the SUBCONTRACTOR [SCI], the CONTRACTOR
       [BCC] must receive corresponding payment from the OWNER for
       SUBCONTRACTOR’S [SCI’s] Work. In the event of nonpayment by OWNER,
       SUBCONTRACTOR’S [SCI’s] remedies are against the OWNER.

       [N]o payment from CONTRACTOR [BCC] to SUBCONTRACTOR [SCI] shall
       be due unless the CONTRACTOR [BCC] receives payment from OWNER for the

                                               5
                                    Cite as 2014 Ark. 484

       Work of the SUBCONTRACTOR [SCI]. In the event of nonpayment by
       OWNER, SUBCONTRACTOR’S [SCI’s] remedies are against the OWNER.

The circuit court directed a verdict in favor of BCC, ruling that the pay-if-paid clause4 in the

subcontract barred recovery from BCC because there was no evidence that BCC had been

paid by the owner for the work SCI alleged it had performed. SCI contends that the circuit

court should not have considered the affirmative defense of the pay-if-paid clause because

BCC failed to plead or argue it under Arkansas Rules of Civil Procedure 8(c) and 9(c)

(2014).5 Generally, in deciding whether the grant of a motion for directed verdict was

appropriate, appellate courts review whether there was substantial evidence to support the

circuit court’s decision. E.g., Switzer v. Shelter Mut. Ins. Co., 362 Ark. 419, 432, 208 S.W.3d
792, 800 (2005). This particular point on cross-appeal, however, requires us to construe a

court rule; therefore, our appellate review is de novo. E.g., Kesai v. Almand, 2011 Ark. 207,

at 3, 382 S.W.3d 669, 671.

       We hold that the circuit court correctly ruled that the pay-if-paid clause was not an




       4
        At trial, Chuck Sweet, President of SCI, testified that he knew the pay-if-paid clause
was in the subcontract and that he agreed to that provision when he signed the subcontract.
       5
        Although SCI contends on appeal that, pursuant to both Rule 8(c) and 9(c), BCC
waived its right to raise the pay-if-paid clause as a defense, at trial, SCI’s argument was based
solely on Rule 8(c). SCI did not argue at trial, as it does now, that BCC was required to
plead the pay-if-paid clause as an unfulfilled condition precedent under Rule 9(c). A party
is bound by the nature and scope of the arguments made at trial and may not enlarge or
change those grounds on appeal. See, e.g., Yant v. Woods, 353 Ark. 786, 794, 120 S.W.3d
574, 579 (2003). A challenge to the pay-if-paid clause under Rule 9(c) is not preserved for
our review.

                                               6
                                    Cite as 2014 Ark. 484

affirmative defense that must be specifically pled under Rule 8(c).6 “The basic rule as

developed under the common law is that any issue raised by the plaintiff in the complaint

may be countered by a general denial in the answer, but any issue raised in the answer for

the first time constitutes a new matter that must be specifically set out by the defendant as

an affirmative defense.” Poff v. Brown, 374 Ark. 453, 455, 288 S.W.3d 620, 622 (2008). An

affirmative defense must be pled when a defendant admits the material allegations of the

complaint but seeks to avoid the effect of such admittance by an affirmative allegation of new

matter “avoiding plaintiff’s case.” Id., 288 S.W.3d at 622. In this case, SCI asserted in its

complaint that BCC had breached the subcontract by failing to do what the subcontract

required it to do. BCC answered and denied that it had breached the subcontract and denied

that it had failed to do what the subcontract required it to do. BCC never admitted the

material allegations of the complaint—that it breached the subcontract—so it was not

required to plead an affirmative defense.

       SCI next contends that the circuit court’s order granting a directed verdict in favor

of BCC should be reversed because the pay-if-paid clause upon which it was based is

unenforceable. Specifically, SCI asserts that the pay-if-paid clause cannot be enforced because



       6
        Under Rule 8(c), “an affirmative defense must be set forth in the defendant’s
responsive pleading.” Poff v. Brown, 374 Ark. 453, 454, 288 S.W.3d 620, 622 (2008).
Although Rule 8(c) lists a number of affirmative defenses, “the list is not exhaustive and
includes ‘any matter constituting an avoidance or affirmative defense.’ ” Id., 188 S.W.3d at
622 (quoting Ark. R. Civ. P. 8(c)). Defenses under Rule 8(c) must be specifically pled to be
considered by the circuit court, and the failure to plead an affirmative defense can result in
the waiver and exclusion of the defense from the case. See, e.g., Felton v. Rebsamen Med. Ctr.,
373 Ark. 472, 480, 284 S.W.3d 486, 492 (2008).

                                              7
                                     Cite as 2014 Ark. 484

it conflicts with the materialmen’s lien statute. This argument is not preserved for our review

because SCI did not make this argument at trial in response to BCC’s motion for directed

verdict. See, e.g., Grandjean v. Grandjean, 315 Ark. 620, 621, 869 S.W.2d 709, 709 (1994)

(“An appellant may not change the basis for his argument or raise a new argument on appeal;

he is limited to what was requested in the trial court.”).

       Similarly, three of SCI’s remaining arguments concerning the circuit court’s grant of

BCC’s directed-verdict motion are not preserved for our review. SCI contends that the

circuit court erred in denying BCC’s motion for directed verdict because (1) the jury should

have been allowed to consider whether BCC violated the duty of good faith and fair dealing

and whether BCC acted in a manner to frustrate the purpose of the contract, (2) the pay-if-

paid clause is contrary to public policy, and (3) this court’s decision in Brown, which upheld

a conditional-payment clause, should be overruled. SCI did not raise these issues at trial;

rather, SCI raised these issues in a posttrial motion. An objection made for the first time in

a posttrial motion is not timely. See, e.g., Cochran v. Bentley, 369 Ark. 159, 176, 251 S.W.3d
253, 266 (2007). Stated another way, an issue must be presented to the circuit court at the

earliest opportunity in order to preserve it for appeal. Id., 251 S.W.3d at 266–67. For that

reason, a party cannot wait until the outcome of a case to bring an error to the circuit court’s

attention. Id., 251 S.W.3d at 267.

       We hold that the circuit court did not err in granting BCC’s motion for directed

verdict on the pay-if-paid clause. As such, we need not address SCI’s contention that the

circuit court erred in ruling that the contract was ambiguous on the issue of fill and in


                                               8
                                     Cite as 2014 Ark. 484

allowing parol evidence.

  II. Denial of Travelers’ Motion for Directed Verdict, Motion for Judgment Notwithstanding the

                                Verdict, and Motion for New Trial

       We now turn to Travelers’ contention on direct appeal that the circuit court erred in

denying its motion for directed verdict, motion for judgment notwithstanding the verdict,

and motion for a new trial because a surety’s liability on a lien-release bond cannot exceed

the liability of its principal. In this case, the circuit court found that, because the subcontract

between BCC and SCI contained a pay-if-paid clause and because SCI failed to present

evidence that BCC had been paid by the owner, BCC was entitled to a directed verdict

under the terms of the subcontract and under the lien-release bond. But the circuit court

allowed the action to proceed against Travelers, BCC’s surety, under the lien-release bond.7

Travelers asserts that the circuit court’s ruling was erroneous because (1) generally, a surety’s

liability cannot exceed the liability of its principal, (2) Travelers, as BCC’s surety, was entitled

to rely upon the pay-if-paid clause as a defense, and (3) the circuit court’s dismissal of BCC

extinguished Travelers’ liability under Arkansas Code Annotated section 18-44-118 (Supp.

2013). Typically, this court reviews the circuit court’s denial of a motion for directed verdict,

denial of a motion for judgment notwithstanding the verdict, and denial of a new-trial

motion for whether there is substantial evidence to support the jury’s verdict. E.g., Miller

Brewing Co. v. Ed Roleson, Jr., Inc., 365 Ark. 38, 43, 223 S.W.3d 806, 811 (2006). Here,



       7
        We note that Travelers renewed its directed-verdict motion, on all grounds, at the
close of all evidence.

                                                 9
                                      Cite as 2014 Ark. 484

however, the issues presented are questions of law, and we review questions of law de novo.

See, e.g., Gulfco of Louisiana v. Brantley, 2013 Ark. 367, at 11, 430 S.W.3d 7, 13–14.

          We begin with the basic principles of surety law. This court has defined a suretyship

as a contractual relation whereby one party engages to be answerable for the debt or default

of another. See F&M Bldg. P’ship v. Farmers & Merchs. Bank, 316 Ark. 60, 64, 871 S.W.2d
338, 340 (1994); Fausett Builders, Inc. v. Globe Indem. Co., 220 Ark. 301, 304, 247 S.W.2d
469, 471 (1952); see also Hall v. Equitable Sur. Co., 126 Ark. 535, 539, 191 S.W. 32, 34 (1917)

(“Where the contract takes the form of ordinary suretyship, the agreement of the surety is

that he will do the thing which the principal has undertaken.”); Howard W. Brill & Christian

H. Brill, Arkansas Law of Damages § 17:11 (5th ed. 2004) (“The surety contract fulfills an

obligation that is owed by the principal to a third party.”). Because a surety’s liability is

derivative, it ordinarily does not exceed that of the principal, see Travelers Cas. & Sur. Co. of

Am. v. Ark. State Highway Comm’n, 353 Ark. 721, 729, 130 S.W.3d 50, 54 (2003), and

generally, a surety may invoke all defenses available to the principal, see Restatement (Third)

of Suretyship & Guar. § 34 (1996); see also Berman v. Shelby, 93 Ark. 472, 477, 125 S.W. 124,

126 (1910) (recognizing that if a principal has a complete defense to a claim, the surety is

discharged). Finally, in a suretyship, the principal’s contract and the bond or undertaking of

the surety are to be construed together as one instrument. F&M, 316 Ark. at 65, 871 S.W.2d

at 341.

          The bond in this case states as follows:

                           MECHANIC’S LIEN RELEASE BOND


                                                10
                                   Cite as 2014 Ark. 484

       KNOW ALL MEN BY THESE PRESENTS:

               That we, Boyd Corley Construction, LLC (name of principal) and Travelers
       Casualty and Surety Company of America (name of surety), organized under the laws
       of the State of Connecticut authorized to transact surety business in the State of
       Arkansas as Surety, are held and firmly bound unto Sweet’s Contracting, Inc. (lien
       claimant) . . . herein after known as Claimant in the sum of $146,349.86 DOLLARS
       lawful money of the United States of America, for the payment of which, well and
       truly made, we bind ourselves, our heirs, legal representatives, successors and assigns,
       jointly and severally firmly by these presents;

             Whereas, the Principal entered into a contract with Claimant under which
       Claimant agreed to perform construction services (state terms of contract) at the
       Walgreens – Batesville, AR project;

              Whereas, Claimant has filed a lien in the amount of $73,174.93 against that
       property as security for alleged labor and materials in connection with construction
       services (nature of claimant’s job) and that claim was recorded at Book (or Reel) 2009,
       Page (or image) 769, Official Records of Independence County, Arkansas;

              Whereas, the principals dispute the correctness of this claim;

       and

              Whereas, that lien is released in accordance with Section 18-44-101 et seq. of
       the Civil Code of the State of Arkansas;

              Now, therefore, if the principal shall pay or cause to be paid any sum which
       the Claimant may recover on the claim together with the Claimant’s cost of suit in
       the action in the event of recovery of the suit, then this obligation shall be voided;
       otherwise, it shall remain in full force and effect.

       The bond references the subcontract between BCC and SCI. Under the terms of the

subcontract, BCC and SCI agreed that BCC would pay SCI for performance of “the

Work,”8 if the owner paid BCC for SCI’s performance of the Work. Travelers’ obligation


       8
       Pursuant to Article 3 of the subcontract, the Work “comprises the construction
required by the Contract Documents and includes all labor necessary to produce such
construction, and all materials and equipment supervision incorporated in such construction.”

                                              11
                                    Cite as 2014 Ark. 484

on the bond was coextensive with and measured by the promises of BCC to SCI contained

in the subcontract. See Fausett Builders, 220 Ark. at 306, 247 S.W.2d at 472. In other words,

Travelers, by the bond, bound itself only to the performance of the acts that BCC had

promised to perform as part of the subcontract. See id., 247 S.W.2d at 472. BCC agreed in

the subcontract to pay SCI if the owner paid BCC for SCI’s work. Because the owner did

not pay BCC for SCI’s work, BCC was entitled to invoke the pay-if-paid clause as a defense.

Travelers, as BCC’s surety, was entitled to invoke the same defense.

       Still, SCI contends that, even if the pay-if-paid clause allowed BCC to avoid liability,

the clause does not absolve Travelers because Travelers had an independent obligation to SCI

under the surety bond issued pursuant to the materialmen’s lien statute. We disagree.

       Here, SCI filed a materialmen’s lien against the Walgreens project, BCC filed a bond

in contest of the lien, and Travelers issued a lien-release bond as surety on behalf of BCC.

If the bond is filed and approved by the circuit clerk, and the claimant, after notice, does not

question its sufficiency or form, the lien is discharged and the claimant shall have recourse

only against the principal and surety upon the bond. See Calton Props., Inc. v. Ken’s Discount

Bldg. Materials, Inc., 282 Ark. 521, 522–23, 669 S.W.2d 469, 470 (1984); Ark. Code Ann.

§ 18-44-118(b). If an action to enforce the lien is filed within the time prescribed for

enforcement of a lien against the surety, “the surety shall be liable in like manner as the



Generally, SCI was to “[p]rovide labor, material, and equipment to perform the demolition,
excavation, erosion control, storm drainage, and sanitary sewer main scope of work in
accordance with the contract documents outlined in accordance with the contract
documents.”

                                              12
                                     Cite as 2014 Ark. 484

principal.” Id. § 18-14-118(c)(2) (emphasis added). Thus, consistent with well-settled tenets

of surety law, under the statute, Travelers, the surety, was liable in like manner as BCC, the

principal. Because BCC was not liable, then it follows that Travelers was not liable. We hold

that the circuit court erred in denying Travelers’ motion for directed verdict.

                                       III. Attorney’s Fees

       Because we have concluded that the circuit court erred in denying Travelers’ motion

for directed verdict, SCI is no longer the prevailing party and is not entitled to attorney’s fees

under either the subcontract or Arkansas Code Annotated section 16-22-308 (Repl. 1999),

the attorney-fee statute, see, e.g., Riceland Foods, Inc., 2009 Ark. 520, at 14–15, 357 S.W.3d
434, 443, and it is not the “successful party” entitled to attorney’s fees under Arkansas Code

Annotated section 18-44-128 (Supp. 2013) of the materialmen’s lien statute. Accordingly,

we reverse the award of attorney’s fees to SCI.

       Finally, we turn to BCC’s argument on attorney’s fees. Following the circuit court’s

grant of a directed verdict in favor of BCC, BCC filed a motion for attorney’s fees, arguing

that, pursuant to both the attorney-fee statute and the terms of the subcontract, BCC was

entitled to attorney’s fees and costs as the prevailing party on SCI’s breach-of-contract claim.

In its order denying BCC’s motion for attorney’s fees, the circuit court found that BCC was

not the prevailing party and, that, “even if BCC was the prevailing party, the court would

not award fees to it because of its failure to assert the ‘pay-if-paid’ clause early in the process

which caused them to run up a bunch of attorney’s fees; and that it would be unconscionable

to reward it for that conduct.” BCC challenges the ruling that it was not the prevailing party,


                                                13
                                     Cite as 2014 Ark. 484

but it does not challenge the alternative, independent ruling that it should not be awarded

attorney’s fees due to its conduct in the case. When a circuit court bases its decision on two

independent grounds and the appellant challenges only one of those grounds on appeal, this

court will affirm without addressing either. E.g., Coleman v. Regions Bank, 364 Ark. 59, 64,

216 S.W.3d 569, 573 (2005).

       Affirmed in part, reversed in part on direct appeal; affirmed in part, reversed in part

on cross-appeal.

       BAKER and HART, JJ., dissent.

       JOSEPHINE LINKER HART, Justice, dissenting. A subcontractor who has supplied

labor and material in the construction of an improvement to real estate by virtue of a contract

with a contractor “shall have, to secure payment, a lien” upon the improvement. Ark. Code

Ann. § 18-44-101(a) (Repl. 2003). SCI obtained a lien on the project. BCC then contested

the lien and purchased from Travelers a lien-release bond in accordance with Arkansas Code

Annotated section 18-44-118 (Supp. 2013). According to that statute, the “bond shall be

conditioned for the payment of the amount of the lien, or so much of the lien as may be

established by suit, together with interest and the costs of the action, if upon trial it shall be

found that the property was subject to the lien.” Ark. Code Ann. § 18-44-124(a)(2).

Recourse is “only against the principal and surety upon the bond.” Ark. Code Ann.

§ 18-44-118(b)(2)(B). Thus, pursuant to these statutes, the bond stands in place of the lien.

The statute further provides that if an action to enforce the lien “shall be timely commenced,

the surety shall be liable in like manner as the principal.” Ark. Code Ann. § 18-44-118(c).


                                               14
                                    Cite as 2014 Ark. 484

Accordingly, like the principal, the surety is subject to suit.

       Here, SCI sued BCC and Travelers, and SCI was awarded damages. The majority

concludes, “Because BCC was not liable, then it follows that Travelers was not liable.” This

conclusion, however, fails to recognize that the bond stood in place of the lien that SCI had

obtained against the improvement and secured SCI’s payment for the materials and labor it

provided. Also, it ignores that Travelers, like BCC, was subject to suit. Moreover, the bond

issued by Travelers provided that both it and BCC are “held firmly bound” to SCI as the

claimant in the sum of $146,349.86 “for the payment of which . . . we bind ourselves.” By

its terms, the bond “shall remain in full force and effect” until BCC pays SCI. BCC, however,

did not pay SCI any amount on the jury’s award of $25,468.20 to SCI. Thus, the bond

remained in full force and effect, and Travelers is “firmly bound” to SCI.

       The net effect of the majority’s holding is to leave SCI with neither a lien nor a bond

to “secure payment” for its materials and labor that the jury concluded that SCI had provided.

The majority’s holding does not give proper respect to our materialmen’s lien statutes, and

the majority does not cite authority to support its novel interpretation. This court must

liberally construe bonds in favor of the laborers and materialmen for whose benefit the bond

was given because the sureties on the bond were organized and paid to make surety bonds,

and the only protection for the payment for labor performed or material furnished is to be

found in terms of a bond. See generally Holcomb v. Am. Sur. Co., 184 Ark. 449, 42 S.W.2d 765,

76 (1931) (applying this analysis in a public-works case). SCI can only look to the bond for

payment, and Travelers is in the business of furnishing bonds. Accordingly, the circuit court


                                               15
                                    Cite as 2014 Ark. 484

did not err in denying the motion for directed verdict made by Travelers.

       Furthermore, there was substantial evidence to support the jury’s verdict.1 SCI

presented evidence that it performed dirt work and was not paid. At the close of SCI’s case,

the circuit court granted BCC’s motion for directed verdict but denied Travelers’ motion for

directed verdict. The settled rule is that if a defendant goes forward with “proof after a motion

for a directed verdict was denied, any error in denying the motion [is] waived.” Higgins v.

Hines, 289 Ark. 281, 283, 711 S.W.2d 783, 784 (1986). Travelers, rather than standing on the

circuit court’s denial of its directed-verdict motion, introduced evidence, thus waiving its

directed-verdict motion made at the conclusion of SCI’s case. Furthermore, if “after the

denial of a request for a directed verdict . . . a defendant introduces evidence which, together

with that introduced by the plaintiff, is legally sufficient to sustain a verdict, he waives his

claim of error by the court in refusing to direct a verdict . . . at the close of the plaintiff’s

case.” Shamlin v. Shuffield, 302 Ark. 164, 167, 787 S.W.2d 687, 689 (1990).

       Travelers presented testimony from BCC’s project manager, Jon Virden, that BCC

credited back to the owner $33,145.60 for dirt work that SCI alleged it had performed. After

hearing evidence that SCI performed dirt work, that SCI was not paid, and that BCC credited

back to the owner the amounts to be paid for dirt work that SCI alleged it had performed,

the jury awarded $25,468.20. Thus, the jury had before it evidence that BCC had an

allowance for the dirt work but failed to take this allowance and pay SCI. From the evidence


       1
        Although the majority notes in a footnote that Travelers renewed its motion for a
directed verdict at the close of its case, by then evidence had been presented, by Travelers,
that supported the circuit court’s decision to allow the case to go to the jury.

                                               16
                                    Cite as 2014 Ark. 484

before it, the jury could reasonably have concluded that the only reason BCC was not paid

for SCI’s dirt work is because BCC specifically credited back the amount to be paid for the

dirt work. The majority, by not acknowledging all of this evidence, fails to conduct a proper

analysis of whether substantial evidence supported the jury’s verdict against Travelers. In doing

so, it denies SCI’s proven claim against Travelers and the bond for the work that it performed.

This evidence is clearly sufficient to support the jury’s verdict. Thus, I must respectfully

dissent.

       BAKER, J., joins in this dissent.

       Newland & Associates, PLLC, by: Joel Hoover and Ashlea Brown, for appellants.

       Blair Arnold; and Robert S. Tschiemer, for appellee.




                                               17